PER CURIAM.
These actions were brought against Donato Palmieri and Patrick J. Palmieri upon two checks signed “D. Palmieri & Son by Patrick J. Palmieri.” The complaints were dismissed as against Donato, who was the father of Patrick, on the ground that he was not a partner. Plaintiff testified that Donato had represented himself as a partner with his son. Donato’s testimony was not furnished. Patrick admitted that he was using the firm name with his father’s permission, and that the two had never been in partnership at any time. Hence the certificate filed with the county clerk, upon which defendants rely, is of no relevance (Partnership Law [Consol. Laws, c. 39] §§ 20-22), and Donato is estopped to deny his liability for debts contracted by his son in the firm name.
The judgments should be reversed, and a new trial ordered, with costs to appellant to abide the event.